Citation Nr: 1825666	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-34 418A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial rating higher than 50 percent for an acquired psychiatric disability, to include post-traumatic stress disorder (PTSD) and major depressive disorder (MDD), for the period prior to April 23, 2015.


REPRESENTATION

The Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

V-N. Pratt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1968 to August 1972.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which granted service connection for MDD, at a 50 percent rating evaluation, effective September 24, 2010.

In a June 2015 rating decision, the RO increased the assigned rating to 70 percent for PTSD, effective April 23, 2015.  The Veteran indicated in a July 2015 statement that she was satisfied with this 70 percent rating.  Therefore, the issue of a rating higher than 70 percent from April 23, 2015, is no longer on appeal.

As noted, the Veteran was initially diagnosed with and rated for MDD.  However, in a May 2015 VA opinion, the Veteran was diagnosed with PTSD, in which the VA examiner opined that the Veteran's symptoms of MDD are attributable to PTSD.  Thereafter, the Veteran was rated for PTSD.  Thus, the issue has now been recharacterized as an entitlement to an initial evaluation in excess of 50 percent for an acquired psychiatric disability, to include PTSD and MDD, for the period prior to April 23, 2015.


FINDING OF FACT

For the period prior to April 23, 2015, all of the Veteran's symptoms for an acquired psychiatric disorder more nearly approximated occupational and social impairment with reduced reliability and productivity than deficiencies in most areas.


CONCLUSION OF LAW

For the period prior to April 23, 2015, the criteria for an initial rating in excess of 50 percent for an acquired psychiatric disorder are not met are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code (DC) 9434 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.321 (2017); see generally, 38 C.F.R. § Part IV (2017).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2017).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2017).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Diagnostic codes in the rating schedule identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2017).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3; see also 38 C.F.R. § 3.102.  

The Veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1 (2017); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The criteria for evaluating an acquired psychiatric disability, including an anxiety disorder and a depressive disorder, are found in the General Rating Formula for Mental Disorders, under 38 C.F.R. § 4.130, DC 9434 (2017).  

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands, impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficultly in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and, memory loss for names of close relatives, own occupation, or own name.  Id. 

The symptoms listed above serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and are not intended to constitute an exhaustive list.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 - 44 (2002). 

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  See 38 C.F.R. § 4.126(a) (2017).  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  See 38 C.F.R. § 4.126(b) (2017).

For the period prior to April 23, 2015, the Veteran has been rated at 50 percent disabling for an acquired psychiatric disability.  She asserts that although she is satisfied with her 70 percent rating for the period beginning April 23, 2015, she is also entitled to a 70 percent rating evaluation for the period prior to April 23, 2015.  See July 2015 Statement in Support of Claim.

However, after a review the record, the Board finds that the symptoms of the Veteran's acquired psychiatric disability more nearly approximate a 50 percent disability rating for the period prior to April 23, 2015.  During this period, treatment records reflect that the Veteran complained of, and/or manifested symptoms, such as depressed mood and memory impairment.  See e.g. November 2013 Mental Health Education Note; see also April 2014 Neuropsychology Note (reflecting that the neuropsychologist indicated that he believed that the Veteran's memory concerns stemmed from a combination of depression, pain and possibly pain medication); see February 2015 Addendum Note (reflecting a diagnosis of MDD and noting that the Veteran was struggling from severe reactive depression resulting from her husband's incarceration and his behavior since interventions).  Treatment records, however, also reported that on mental status examination, the Veteran was well-groomed; oriented to person, place and time; manifested appropriate behavior during the interview; manifested thought process that was goal-directed; manifested speech that was appropriate with pace; manifested thought content that was reality based; and denied suicidal and homicidal ideation, although admitting that she often felt like there "is no point to [her] being here."  See e.g. June 2013 Mental Health Note; see also February 2015 Mental Health E & M Note.

In September 2012, the Veteran underwent a VA examination for mental disorders.  The VA examination report and opinion provides a more detailed, comprehensive evaluation of the Veteran's disability picture for the period prior to April 23, 2015.  The report reflects that the Veteran was diagnosed with MDD.  See September 2012 VA Examination Report.  The VA examiner determined that the functional impact of the Veteran's occupational and social impairment was best summarized as an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily.  Id.  The VA examination report also reflects that the Veteran manifested symptoms of depressed mood; anxiety; chronic sleep impairment; and difficulty adapting to stressful circumstances, including work or a work like setting.  Id.  

After a review of all pertinent medical evidence of record for this period, however, there is no evidence, nor has the Veteran reported or manifested, symptoms of a greater frequency, severity, or duration to warrant a higher rating.  Indeed, the evidence does not show that her psychiatric disability has been manifested by such symptoms as suicidal thought, plan, prior attempts; thought disorder, such as delusions, disorganized thinking, hallucinations, or being grossly disorganized; obsessional rituals; neglect of personal hygiene and appearance; near-continuous panic or depression affecting her ability to function independently; or any other manifestations that severely impact her activities of daily living.  Therefore, the evidence fails to show deficiencies in most areas due to symptoms similar or equivalent in severity to those listed in the rating criteria for a 70 percent rating, and thus, a rating in excess of 50 percent, for the period prior to April 23, 2015, is not warranted.  See Vazquez-Claudio v. Shinseki, 713 F. 3d 112, 118 (Fed. Cir. 2013) (holding that a 70 percent disability rating requires sufficient symptoms of the kind listed in the 70 percent requirements, or others of similar severity, frequency or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation).  

Based on the foregoing, the Board finds that the preponderance of the evidence is against the claim.  In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable, and the claim for an increased rating must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

Entitlement to a rating evaluation in excess of 50 percent for an acquired psychiatric disability, for the period prior to April 23, 2015, is denied.



____________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


